Title: To George Washington from William Livingston, 9 March 1779
From: Livingston, William
To: Washington, George


Dear Sir
Raritan [N.J.] 9 March 1779
I am honoured with your Excellency’s favour of the 3d instant inclosing the depositions which I had the honour some time since to transmit you—As I cannot answer it, without seeing the parties, I must postpone it, till I have an opportunity to consult them on your Excellencys proposals which are equally just & honourable.
I am just now applyed to by Mr Van Nest a Son of one of our Council, & of a very respectable family—The causes of complaint are reduced to writing in the inclosed affidavits. General Waine & Major Fishurn I find are both absent from Camp—If they could be ordered here by the latter end of this month, so that the parties aggrieved could have an opportunity to issue process against them returnable the beginning of april, when the Court for this County sits, I suppose it would satisfy the Complainants—I intend that Mr Van Nest shall himself wait on your Excellency with this Letter, as he may be able to give you farther particulars than are contained in the Depositions—I have the honour to be with the greatest respect your Excellencys most humble St
Wil: Livingston